    Case Case
         3:18-mj-01703-JGM
              3:18-mj-01703-JGM
                            *SEALED*
                                 Document
                                     Document
                                          9 Filed
                                               4 04/27/20
                                                  Filed 10/25/18
                                                            Page Page
                                                                 1 of 41 of 4



                              UNITED STATES DISTRICT CO UR . ~                    r: f"-\
                                                                         ~.....   L" .. --
                                 DISTRICT OF CONNECTICUT
                                                                                             -   r
                                                               lOIS OC1 25 P                         ~
                                                               3 ·.   r.tU l ?6~ cs ~._)
IN THE MATTER OF THE                                  MISC. N'd~_         ' -"-'~-
                                                                . . .·. . -'-'
APPLICATION OF THE UNITED
STATES OF AMERICA FOR AN                              FILED UNDER SEAL
ORDER AUTHORIZING THE
INSTALLATION AND USE OF A                             December 15, 2008
PEN REGISTER AND TRAP AND
TRACE DEVICE


                               ORDER TO SERVICE PROVIDER

       This matter having come before the Court pursuant to an application under Title 18,

United States Code, Sections 3123 and 3124 by Nora R. Dannehy, an attorney for the

Government and the Acting United States Attorney for the District of Connecticut, by Raymond

F. Miller, Assistant United States Attorney, requesting the installation and use of a pen register

and trap-and-trace device on cellular telephone number:

                         ("Target Telephone")

        the Court, having entered an Order on this date granting the Government's application,

orders the following::

       IT IS ORDERED, pursuant to Title 18, United States Code, Section 3123, that agents of

the Federal Bureau of Investigation may install and use a pen register to register numbers dialed

or pulsed from the Target Telephone number, to record the date and time of such pulsings or

recordings, to record the length oftime the telephone receivers in question are offthe hook for

incoming or outgoing calls, and a trap-and-trace device that captures the incoming electronic or

                                                 5
      Case Case
           3:18-mj-01703-JGM
                3:18-mj-01703-JGM
                              *SEALED*
                                   Document
                                       Document
                                            9 Filed
                                                 4 04/27/20
                                                    Filed 10/25/18
                                                              Page Page
                                                                   2 of 42 of 4



other impulses which identify the originating numbers or other dialing, routing, addressing, or

signaling information likely to identify the sources of wire or electronic communications and to

record the date, time, and duration of calls created by such incoming impulses to the Target

Telephone, for a period of sixty (60) days, commencing on the date and time of the Order

without geographical limitation; and

        IT IS FURTHER ORDERED, pursuant to Title 18, United States Code, Section

3123(b)(2), that SNET shall furnish agents ofthe Federal Bureau oflnvestigation forthwith all

information, facilities, and technical assistance necessary to accomplish the installation of the

pen register and trap-and-trace device unobtrusively and with minimum interference with the

services that are accorded persons with respect to whom the installation and use is to take place;

and

        IT IS FURTHER ORDERED, that SNET be compensated by the applicant for reasonable

expenses incurred in providing technical assistance; and

        IT IS FURTHER ORDERED, that authorization apply not only to the Target Telephone,

but to any changed number subsequently assigned to the Target Telephone under the same

account within the sixty (60) day period;

        IT IS FURTHER ORDERED, that pursuant to 18 U.S.C. § 3123(d), to avoid prejudice to

the criminal investigation, SNET and its agents and employees shall not disclose or cause a

disclosure of the Application or Court's Order or the request for assistance or the existence of

this investigation under penalty of criminal prosecution to any person other than those of their

agents and employees who require this information to accomplish the services hereby ordered,

                                                  6
    Case Case
         3:18-mj-01703-JGM
              3:18-mj-01703-JGM
                            *SEALED*
                                 Document
                                     Document
                                          9 Filed
                                               4 04/27/20
                                                  Filed 10/25/18
                                                            Page Page
                                                                 3 of 43 of 4



unless and until otherwise ordered by this Court. In particular, no such disclosure may be made

to a lessee, telephone subscriber, or any other person, unless or until otherwise ordered by the

Court; and

        IT IS FURTHER ORDERED that this order apply not only to SNET, but to any other

communications provider who may provide service to the Target Telephone number during the

sixty (60) day period of this order and

        IT IS FURTHER ORDERED, that this order and the application be sealed until otherwise

ordered by the Court, and that SNET shall not disclose the existence of the pen register or trap-

and-trace device, or the existence of the investigation, to the listed subscriber, or to any other

person, unless or until otherwise ordered by the Court, except that a copy of the Application and




                                                  7
   Case Case
        3:18-mj-01703-JGM
             3:18-mj-01703-JGM
                           *SEALED*
                                Document
                                    Document
                                         9 Filed
                                              4 04/27/20
                                                 Filed 10/25/18
                                                           Page Page
                                                                4 of 44 of 4



the Court's Order may be provided to the FBI, and a copy of the Order may be provided to SNET



       Dated this / ct--aay of December, 2008, at New Haven, Connecticut.



                                                    /s/
                                               · HON. JOAN G. MARGOLIS
                                               ., ~D STATES MAGISTRATE JUDGE




                                              8
